Citation Nr: 0504952	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for a fungus 
infection of the groin and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty in the Coast Guard from 
April 1961 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which denied a rating higher 
than 30 percent for a service-connected fungus infection of 
the groin and feet.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for an increased rating.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

The veteran seeks a rating higher than 30 percent for his 
service-connected fungus infection of the groin and feet.  
The Board notes that the veteran has been service-connected 
for this condition since May 1977, and has asserted that he 
underwent hospitalization for this condition in December 
1999.  In light of his hospitalization for the condition, the 
Board finds that an inferred claim for a temporary total 
evaluation is present under 38 C.F.R. §§ 4.29 and 4.30.  Such 
claim is referred to the RO for appropriate action.

In various statements submitted, the veteran has asserted 
that the condition has increased in severity since his 
hospitalization in December 1999, and has also asserted that 
he has received additional medical treatment since this time.  
Upon review of the claims file, the Board notes that the most 
recent medical records available are from July 2000.  In 
light of the above, the Board finds that the RO should 
contact the veteran and attempt to obtain all relevant 
treatment records prior to further adjudication of the claim.    

Furthermore, the Board notes that the veteran's last VA 
examination was given in September 1998.  In view of the 
passage of time since this examination and the veteran's 
allegations that his condition has increased in severity 
since this time, the Board finds that a current VA 
examination should be given which addresses the condition.  
VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2003); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board notes that the veteran currently 
resides in Costa Rica, and thus is not readily available for 
a VA examination under normal circumstances.  This does not 
discharge VA of its duty to assist the veteran.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
has an obligation to afford claimants an examination even 
when incarcerated, and the Board finds the veteran's 
situation in terms of availability to be comparable.  See 
Bolton v. Brown, 8 Vet. App. 185, 189-90 (1995).  In Bolton, 
the Court held that although the RO claimed an inability to 
get a fee-basis physician to conduct an examination in the 
correctional facility, the record contained neither 
information concerning the efforts expended by the RO in that 
regard nor any explanation as to why a psychiatrist employed 
by the VA was not directed to perform the examination.  Under 
the unique circumstances presented here, the Board finds that 
the RO should attempt to have a fee-basis physician examine 
the veteran, and should detail the efforts expended by it to 
do so, in keeping with VA's statutory duty to assist the 
appellant in developing the facts of his claim.  See 38 
U.S.C. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1994).

Additionally, the Board notes that in various statements 
submitted by the veteran, he has claimed that his December 
1999 hospitalization expenses were pre-approved for payment 
by the Denver RO, but were later refused.  The Board finds 
that the RO should contact the Denver RO and obtain copies of 
any available information or evidence they may have on file 
concerning the veteran.  This appears to be a claim for 
reimbursement for medical treatment received from a non-VA 
facility.  He also claims that these expenses were pre 
approved.  This matter is also referred to the RO for 
appropriate action.  

Finally, the Board notes that the veteran has not been 
provided with appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Previous notices sent to the 
veteran addressed the requirements for establishing service 
connection, whereas the veteran is seeking an increased 
rating for a claim which is already service-connected.  
Additionally, the veteran should be informed of the new 
rating criteria applicable to evaluating skin disorders 
(which became effective on August 30, 2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  The RO should also ensure 
that the veteran has received 
notification regarding the revised 
criteria for evaluating skin disorders, 
which became effective in August 2002.  

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment which he has received 
for his fungus infection of the groin and 
feet from 1999 to the present.  The RO 
should then obtain copies of any related 
medical records which are not already 
associated with the claims file.

3.  Thereafter, the veteran should 
undergo a VA examination given by a fee-
basis physician to determine the current 
severity of his service-connected fungus 
infection of the groin and feet.  The 
claims folder should be provided to and 
reviewed by the examiner.  The examiner 
should report all signs and symptoms 
necessary for evaluating the condition 
under the old and new rating criteria for 
skin disorders (which became effective on 
August 30, 2002) and the letter to a fee-
basis physician should carefully describe 
what is required for a complete 
examination.  All findings, and the 
reasons and bases therefore, are to be 
set forth in a clear, comprehensible, and 
legible manner on the examination report.  
The RO should provide a detailed 
accounting of its efforts in attempting 
to provide the veteran with a VA 
examination given by a fee-basis 
physician.

4.  The RO should contact the Denver RO 
and obtain copies of any records the 
Denver RO may have regarding the veteran.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for a fungus 
infection of the groin and feet.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
be given an opportunity to respond, 
before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




